I am indeed greatly
honoured to join those who preceded me in
congratulating the President on his election to the
presidency of the sixtieth session of the General
Assembly. I assure him of Grenada's support as he
guides the deliberations during this historic year
towards the promotion and maintenance of
international peace and security. My delegation would
also like to express its appreciation to Mr. Jean Ping,
who laboured assiduously during his presidency of the
fifty-ninth session, for his tireless efforts in guiding the
preparatory work for the High-level Plenary Meeting.
In addition, Grenada commends the Secretary-General
for his energetic pursuit of change at the United
Nations. We subscribe to the Secretary-General's view
that the world cannot be a safer place without
development and poverty eradication.
Permit me, at this juncture, to extend, on behalf
of the Government and people of Grenada, empathy
and profound sympathy to the Government and people
of the United States of America, particularly those of
the Gulf states, for the loss of life and severe
destruction of property suffered as a result of
Hurricane Katrina.
When the Millennium Declaration was adopted,
many viewed it as a landmark document containing the
blueprint for the eradication of poverty and as a vehicle
to transform the condition of humankind in the twenty-
first century. While it did not take on the momentum
that we had hoped for, we have now moved to review
its implementation. This year, the outcome document
adopted by heads of State and Government at the
conclusion of the High-level Plenary Meeting gives us
another chance to address in earnest the commitments
that were made in the Millennium Declaration and at
major United Nations conferences.
Grenada is heartened by the recent renewal of
commitment to development and security, including
poverty eradication and the endorsement to positively
transform the world for the betterment of our peoples.
We also welcome the efforts made to address the
special needs of Africa. Those are high ideals, but we
are convinced that peace, security and prosperity can
only be achieved globally with the commitment,
5

sacrifice and concerted, cooperative efforts of all
Member States.
We welcome the creation of a Peacebuilding
Commission to ensure post-conflict recovery where it
is most needed, and especially to focus on issues
relating to women and children within that process.
Grenada also supports the strengthening of the human
rights machinery through the creation of a Human
Rights Council, and we resolve to participate in the
negotiations to establish a working mandate for that
body during the sixtieth session of the Assembly.
Grenada welcomes the outcome document's
strong condemnation of terrorism in all its forms and
manifestations. We regret, however, that there has been
no meaningful progress on the issue of disarmament
and non-proliferation and call for continued
negotiations in that regard.
Reform is vital in order for this unique
Organization to reflect the aspirations of its 191
Member States. It is extremely important that the
United Nations address the burning issues and realities
that preoccupy the global community. Grenada fully
supports the measures called for in the Secretary-
General's report, "In larger freedom" (A/59/2005), and
remains convinced of the usefulness of addressing
peace and security on a broad spectrum.
Grenada agrees that Security Council reform is
imperative. The Council must be expanded in a manner
that will convince every region of the world that they
have an active voice in one of the most important and
powerful organs of the United Nations.
Grenada, like the other countries of the English-
speaking Caribbean, places a high priority on the
reorganization of the Economic and Social Council.
The Charter clearly designed the Economic and Social
Council to address development. In the twenty-first
century, therefore, the Economic and Social Council
must have, as the outcome document states, a more
focused agenda built around the major themes
contained in the Millennium Declaration.
The theme for this year's deliberations is well
chosen and we accept the challenge to work towards
that goal. Grenada hopes that United Nations reform
and the implementation of the goals set out in the
outcome document will come to fruition soon, in order
to ensure a stronger Organization and a more just
world.
My country, Grenada, knows quite well the
challenges faced by developing countries. In less than
one year Grenada experienced two hurricanes, causing
infrastructural damage amounting to 250 per cent of
our gross domestic product (GDP), crippling the
tourism sector, increasing unemployment to 31 per cent
and having an immeasurable psychological and social
impact on our population.
Prior to those events, Grenada was well on track
to achieve the Millennium Development Goals
(MDGs) of universal primary education, lowering child
mortality rates, and reducing the poverty rate by half.
Also high on our country's agenda was the
implementation of policies to combat diseases,
including HIV/AIDS. Today, even with the most
rigorous national efforts, if Grenada is to achieve the
MDGs, it can only do so with substantial financial and
technical assistance.
Currently, countries of the Caribbean face
growing unemployment and poverty because of the
recent World Trade Organization ruling that resulted in
the removal of preferential arrangements that once
facilitated our trade. As a direct result, two of the
industries most vital to the Caribbean ó bananas and
sugar ó are rapidly declining, sending thousands to
the bread line and abject poverty. Here, I would refer to
the statement made yesterday by the Prime Minister of
Saint Kitts and Nevis, which confirmed the effects that
the demise of the sugar industry is having on his
country.
Countries of the Caribbean require more than just
aid; for aid alone cannot eradicate poverty. What
Caribbean countries desire most fervently are trading
opportunities. We crave opportunities that will
recognize the diversities and disparities in the
economic world. Given our disadvantageous
economies of scale, our limited land mass and our late
admission into the international economic order, it is
impossible to make progress without special
concessions.
Grenada has no desire to see its future
generations become mendicants, seized by poverty and
a lack of opportunities. The MDGs, as well as United
Nations declarations, constitute a global partnership for
development. Both the developed and developing
countries are called upon to implement changes and
adjust their modus operandi to advance a more secure
and just world.
6

We applaud the European Union for its decision
to increase its overseas development assistance to the
recommended 0.7 per cent of their GDP. However, we
urge them and other developed countries to continue to
provide freedom in trade with developing countries, in
order to facilitate the transfer of technology and to
assist with our environmental protection.
Those of us in the developing world have also
given our commitment to devise national policies to
improve the standard of living of our people, promote
education, practice good governance and strive for
better health care for all. That, however, is virtually
impossible in the current international economic
climate, as some international regimes seem committed
to crippling the economies of developing countries, in
particular those of the Caribbean.
Hurricanes and other natural disasters add to the
Caribbean region's challenges and remain a very real
and formidable enemy. Grenada acknowledges that
natural disasters are unavoidable phenomena that
cannot be stopped. However, we can mitigate their
effects, ease human suffering with sound measures and
speed up recovery by designing mechanisms conducive
to quick responses, particularly from the international
community. From hurricanes to tsunamis, from floods
to droughts, we have come to realize that natural
disasters know no boundaries and do not differentiate
between developed and developing countries. In the
light of scientific predictions that indicate an increase
in the frequency and intensity of natural disasters, we
must address this matter and give disaster mitigation a
high priority on our agenda.
I recall that during his address to the Millennium
Summit five years ago, the Prime Minister of Grenada,
the Right Honourable Keith Mitchell, joined his
colleagues in making a clarion call for the
establishment of a disaster relief fund to facilitate
quick responses to aid victims of hurricanes,
earthquakes, volcanoes and other natural disasters that
strike us with such frequency and ferocity. I wish to
reiterate that call today in light of the realities that now
surround us.
Some countries, particularly small island
developing States, are extremely vulnerable and can
experience a complete reversal of economic, social,
cultural and infrastructural progress with the passage
of one natural disaster, as was evident when Grenada
was struck by Hurricane Ivan in September of 2004.
For small islands it is exceedingly difficult to stop the
downward spiral that disasters can cause. Generally,
recovery is virtually impossible without major
international assistance.
Grenada welcomes the reference made to the
vulnerabilities of small island developing States. We
look forward to the effective implementation of the
Mauritius Strategy for the Further Implementation of
the Programme of Action for the Sustainable
Development of Small Island Developing States in the
very near future. Grenada implores Member States to
support the call of small island developing States for
special recognition of their vulnerabilities.
In the same vein, I turn now to the issue of the
Caribbean Sea. Our economies derive tremendous
benefits from the resources of the Caribbean Sea. In
fact, the annual estimate of the economic value to
Grenada of production from the sea is more than 30
million Eastern Caribbean dollars. That is a
contribution that we as a people strongly feel must be
conserved, preserved, maintained and protected, not
merely for this generation, but for future generations.
I would like specifically to refer to the trans-
shipment of radioactive materials through our waters,
which continues to pose a tremendous threat to the
human health, marine life, ecosystems, tourism and
economies of the region. As has been repeatedly
affirmed by Grenada and other Caribbean Community
member States, that practice must stop. Grenada once
again calls on those concerned to desist from such
activity. We welcome the reference made in the
outcome document in that regard, and further urge the
international community to be more cognizant of the
situation and its impact on our economies and our
peoples. Since this matter is of grave importance to the
Caribbean region, we will continue our efforts to have
the Caribbean Sea designated as a Special Area in the
context of sustainable development.
Finally, judging from the commitments made
over the past few days, it is clearly evident that
Member States are willing to take up the challenge to
implement the necessary reforms to strengthen this
body. We too pledge our full support to that process,
despite the bleak economic realities we currently face.